U.S. Department of Justice

 

United States Attorney
Southern District of New York

 

The Silvie J. Mollo Building
One Saint Andrew's Plaza
New York, New York 10007

March 31, 2020

The Honorable Ona T. Wang
United States Magistrate Judge
Southern District of New York
500 Pearl Street

New York, New York, 10007

Re: United States vy. Hamid Akhavan et a/., No. S3 20 Cr. 188 (JSR)

Dear Judge Wang:

The Government writes respectfully to request that the Court unseal the above-referenced
indictment, S3 20 Cr, 188, be unsealed. I have been advised that Hamid Akhavan and Ruben
Weigand have both been arrested and presented in the Central District of California.

Respectfully submitted,

GEOFFREY S. BERMAN
United States Attorney

by: Ho,

Christopher Dimase/Nicholas Folly/
Tara M. La Morte
Assistant United States Attorneys
(212) 637-1041

SO ORDERED:

(AEBS 3 Mar 20

HONORABLE OWA T. WANG
UNITED STATES MAGISTRATE JUDGE

 

 

 

 
